Citation Nr: 1207279	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to January 1946.  He died in December 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the cause of the Veteran's death.

This matter was previously remanded by the Board in July 2009 and October 2010 for additional development.  That development has been completed, and the case returns to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died at the age of 86 in December 2005.  The Certificate of Death lists the immediate cause of death as atherosclerotic coronary artery disease.

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) (30 percent), migraine syndrome (30 percent), tinnitus (10 percent), and a left forehead scar (0 percent).

3.  The competent medical evidence of record demonstrates that the Veteran's PTSD contributed to his coronary artery disease, which was the immediate cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Applicable Law

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

C.  Evidence

The Veteran's death certificate indicates that he died as a result of atherosclerotic coronary artery disease.

In a December 2006 statement, the appellant indicated her belief that the Veteran's PTSD contributed to his death.  She stated that he witnessed deaths and was exposed to other stressors in service, and "his heart was stressed" because of them.  

A VA opinion was obtained in July 2010.  The examiner reviewed the claims file, and noted the Veteran had multiple health problems, including chronic obstructive pulmonary disease, carotid stenosis, hypothyroidism, hypertension, and congestive heart failure.  He also noted that the listed cause of death was atherosclerotic heart disease.  He concluded that the Veteran's death was not caused by service-connected PTSD.

An additional VA opinion was obtained in May 2011 from the same examiner who provided the July 2010 opinion.  The claims file was reviewed, and the examiner again noted the Veteran's medical conditions and risk factors for coronary artery disease.  He also stated that, according to the medical literature, an individual's response to stress was a significant but indirect risk factor contributing to coronary artery disease.  Based on this information, it was at least as likely as not that PTSD contributed to the Veteran's death.

A third opinion, again from the same examiner, was obtained in December 2011.  As before, the examiner noted the Veteran's medical conditions and coronary artery disease risk factors.  He stated that, based on the Veteran's records and the medical literature, PTSD did not substantially contribute to the Veteran's death.


D.  Analysis

Based on the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted.  

Initially, the Board notes that there are several opinions addressing the etiology of the Veteran's cause of death.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Notably, the three medical opinions in this case were written by the same physician.  

In the May 2011 opinion, he concluded that PTSD was an indirect but significant factor that contributed to the Veteran's coronary artery disease, and therefore it was at least as likely as not that PTSD contributed to his death.  This opinion was based on a review of the claims file, as well as medical literature describing a link between stress and coronary artery disease.  Therefore, the Board affords this opinion significant probative weight.

The July 2010 and December 2011 opinions concluded that PTSD did not substantially contribute to the Veteran's death.  However, neither opinion provides a rationale for the conclusion reached.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Moreover, neither opinion addresses the medical literature identified in the May 2011 opinion that associated stress with coronary artery disease.  For these reasons, the Board finds these opinions to have little probative value.

In sum, the Board finds the May 2011 VA opinion to be the most probative in assessing the relationship between the Veteran's service-connected PTSD and the coronary artery disease which caused his death.  Therefore, resolving any doubts in the appellant's favor, service connection for the cause of the Veteran's death is warranted.

In evaluation the appellant's claim, the Board has also considered her own statements regarding the cause of the Veteran's death.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As discussed above, however, the competent medical evidence in this case has established that PTSD contributed to the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


